DETAILED INTERVIEW SUMMARY

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant called to discuss the anticipation rejection in section 4 of the detailed portion of the office action mailed 27 May 2021.  Applicant argued that elements 12 and 13 of George et al. ‘436 were part of the spar of the aircraft part, which form the cavity in which a composite filler is inserted, and not part of the composite filler itself.  The examiner indicated that the current claim language of independent claims 1 and 11 was broad enough to include elements 12 and 13 of the filler, as they meet the structure of the body of the claim, and the preamble does not appear to add or exclude structure from the body of the claim.  The examiner suggested using a modified claim structure such as found in claim 1 of related case Chapman et al. (U.S. 10,661,495 B2), to further define over George et al. ‘436.  No agreement was reached on the allowability of the instant claims.  An interview agenda is attached as an office action appendix to the instant Interview Summary.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783


	 

/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783